- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Siderúrgica Nacional Publicly Held Company Corporate Taxpayer ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 3330001159-5 CSN issues US$1 billion in perpetual bonds Companhia Siderúrgica Nacional (CSN) announces that it priced today an issuance, through its wholly-owned subsidiary CSN Islands XII Corp. , of perpetual bonds totaling US$1billion (Bonds), at a rate of 7.00 % p.a., according to the U.S. Rule 144A and Regulation S of the United States of America. The Bonds will be guaranteed by CSN and funds raised with the issuance will be used to redeem the perpetual bonds issued in 2005, through its wholly-owned subsidiary CSN Islands X Corp. , also guaranteed by CSN, at a rate of 9.50% p.a. and principal amount of US$750 million, as well as to general corporate purposes. Bonds were not and will not be registered according to the U.S. Securities Act of 1933 and cannot be offered or sold in the United States of America. Therefore, bonds will not be registered with the U.S. Securities and Exchange Commission or any other capital-market regulatory agency or body in any other country; and thus, bonds cannot be offered or sold in the U.S. without an applicable registration exemption. Once the bonds will not be offered or placed in Brazil, they will also not be registered with the Brazilian Securities and Exchange Commission (CVM). This notice does not constitute an offer for the sale or bid for any securities. Rio de Janeiro, September 16, 2010 Companhia Siderúrgica Nacional Paulo Penido Pinto Marques Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 16, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
